Citation Nr: 1631171	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  08-19 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hypothyroidism.  

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972.  He died in July 2012.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

These issues were previously presented to the Board in February 2014, at which time they were remanded for additional development.  

In a May 2013 memorandum of record, the RO determined that the appellant was considered an eligible substitute claimant for the Veteran for the appeal of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hypothyroidism that was pending at the time of his death.  The prior Board decisions had listed the issue as on an accrued benefits basis.  As the appellant has been properly substituted, however, the Board has recharacterized the issue as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior February 2014 action, the Board ordered the AOJ to provide the appellant with a statement of the case on the issue of dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.  This was accomplished in March 2014.  The appellant subsequently responded by filing a March 2014 VA Form 9, in which she requested a hearing before a Veterans Law Judge via videoconference.  Such a hearing has yet to be afforded her.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video hearing in proper docket order before a Veterans Law Judge.  She and her representative should be afforded timely and appropriate notice of the time, date, and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

